Citation Nr: 1136752	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right foot disability, for purposes of accrued benefits.

2.  Entitlement to an increased rating for incomplete paralysis of the right sciatic nerve, rated 80 percent disabling, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to June 1947.  He received the Purple Heart Medal, Combat Infantryman Badge, and Bronze Star Medal.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO determined that accrued benefits were not payable.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in August 2007 and a report of that conference has been associated with the Veteran's claim folder.

In September 2008, a DRO granted an increased 80 percent rating for incomplete paralysis of the right sciatic nerve, effective August 15, 2005, for purposes of accrued benefits.

The appellant testified before a Veterans Law Judge at a January 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In July 2009, the Board denied the claims for service connection for a right foot disability and for an increased rating in excess of 80 percent for incomplete paralysis of the right sciatic nerve, both for purposes of accrued benefits.  The appellant appealed the Board's denials to the United States of Court of Appeals for Veteran's Claims (Court).

In a February 2011 memorandum decision, the Court vacated the Board's July 2009 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board sent the appellant a letter informing her that the Veterans Law Judge who conducted the January 2009 videoconference hearing was no longer employed at the Board and asked her to indicate whether she wanted to attend a new hearing.  The appellant responded that she wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing before a Veterans Law Judge at the RO by videoconference. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


